Title: From Thomas Jefferson to Robert Pollard, 3 August 1795
From: Jefferson, Thomas
To: Pollard, Robert



Sir
Monticello Aug. 3. 95.

I have duly recieved your favor of July 25. wherein you say that Mr. B. Harrison has offered you six shares in the James river canal at the price paid Heron, to wit 18/ in the pound, if I chuse to buy them.—I am disposed still to extend Mr. Short’s purchase of shares, at a price not exceeding that: but if they can be bought cheaper, I of course wish to get them cheaper. I must leave Mr. Harrison’s offer therefore altogether to yourself. If you find it as cheap as they can be bought, I will take them, and by return of the post announcing the purchase I will inclose you a draught for the money on Mr. Barnes at 30. days sight.—The Milton boats being now down, I am in hopes Mr. Heron will have sent my fish by them. I am Sir Your very humble servt

Th: Jefferson

